Order reversed, on the law, without costs, and application denied. Memorandum: Special Term improperly granted the application to modify the decretal paragraph of the 1972 judgment of divorce which directed plaintiff to name his three children as primary and irrevocable beneficiaries of all his life insurance policies. Domestic Relations Law §§ 236, 240, which permit the court to modify the support provisions of a judgment of divorce, do not authorize the court to modify a preequitable distribution provision in the judgment requiring life insurance since life insurance is outside the statutory scope of the term "support” (see, Enos v Enos, 41 AD2d 642; see also, Fersko v Fersko, 76 AD2d 854; Gordon v Gordon, 71 AD2d 911; Metz v Metz, 57 AD2d 800; contrast, Domestic Relations Law § 236 [B] [8] [a]).
All concur, except Doerr, J., who dissents and votes to modify the order, in accordance with the following memorandum.